i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00400-CV

                                              IN RE Alan URESTI

                                     Original Habeas Corpus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 2, 2010

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On May 21, 2010, relator filed a petition for writ of habeas corpus. The court has considered

relator’s petition for writ of habeas corpus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                PER CURIAM




           1
          … This proceeding arises out of Cause No. 95CI13445, styled In the Interest of J.V.U., in the 288th Judicial
District Court, Bexar County, Texas, the Honorable Sol Casseb III presiding. However, relator complains about various
orders signed by the following judges: the Honorable Andy Mireles (deceased), former presiding judge of the 73rd
Judicial District Court, Bexar County, Texas; the Honorable Janet Littlejohn, presiding judge of the 150th Judicial
District Court, Bexar County, Texas; the Honorable M artha Tanner, presiding judge of the 166th Judicial District Court,
Bexar County, Texas; the Honorable Richard E. Price, former presiding judge of the 408th Judicial District Court, Bexar
County, Texas; the Honorable Delia E. Carian, associate judge of the Child Support Court, Bexar County, Texas; the
Honorable Karen Pozza, presiding judge of the 407th Judicial District Court, Bexar County, Texas.